Ablement f the prior artNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant’s reply filed on March 9, 2022.	

Status of Claims.
Amendment of claims 7, 10-11, 14-18, cancellation of claim 13 and addition of claim 26 is acknowledged. 
Claims 1-12 and 14-26 are currently pending and are the subject of this office action.
Claims 1-6 and 19-25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 25, 2021.
The following claims are further withdrawn because they do not encompass the elected species: the chemotherapeutic agent 5-fluorouracil (5-FU): claims 8-9 and 11.
Claims 7, 10, 12, 14-18 and 26 are presently under examination as they relate to the following species:
1- Liver cancer as the neoplasia, and
2- 5-fluorouracil (5-FU) as chemotherapeutic neoplasia-treating agent.

the examination of the instant claims is restricted to liver cancer.  All other diseases within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly to remove all non-elected inventions (see Improper Markush Group rejection below).


Priority
This application is a Continuation Application of U.S. Serial No. 15/159,334, filed May 19, 2016, which is a Continuation Application of U.S. Serial No. 13/660,129 filed October 25, 2012, now Patent No. 9,375,458, issued June 28, 2016, which is a Continuation Application of U.S. Serial No. 13/020,077 filed February 3, 2011, which is a Continuation Application of U.S. Serial No. 11/510,682 filed August 25, 2006, now Patent No. 8,003,630 10 issued August 23, 2011, which is a Continuation of International Application No. PCT/US05/05268 filed February 21, 2005 which claims priority to Serial No. 60/548,021 filed February 26, 2004, herein incorporated by reference in their entirety. 
This application is a Continuation Application of U.S. Serial No. 11/061,932 filed February 21, 2005, which claims priority to Serial No. 60/548,021 filed February 26, 2004.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections- Improper Markush Group (New Rejection Necessitated by Amendment).
Claims 7, 10, 12 and 14-18 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an "improper Markush grouping" if: (1) the species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or 
Claims 7, 10, 12 and 14-18 are rejected on the grounds of containing “improper Markush grouping”, which contain species that fail to share a common use.
Claims 7, 10, 12 and 14-18 encompass a wide variety of diseases (i.e. treating neoplasias selected from the group consisting of: squamous cell cancer of head and neck, breast cancer, colorectal cancer, uterine cancer, brain cancer, etc. which are known to have different etiologies and pathophysiologies, have different stages of progression and require different treatments and patient populations.
To overcome this rejection, Applicant should amend the above claims (7, 10, 12 and 14-18) so they recite treating liver cancer as the only disease being treated.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment)
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites that the method further comprises administering a chemotherapeutic agent in addition to at least one neoplasia treating agent.
However, claim 10 recites that: “the at least one neoplasia treating agent is a chemotherapeutic agent”.


The metes and bounds of claim 16 are not clearly defined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.


However, a closer look at the specification and the claims as originally filed, reveals no support for such statement, since throughout the specification it is mentioned that a neoplasia treating agent can be, among others, a chemotherapeutic agent.  There is no mention of any administration of a neoplasia treating agent together with a chemotherapeutic agent.

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 10, 12, 14-18 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et. al. (Journal of Beijing Medical University (2000), 32:138-141, English Translation).

For claims 7, 10, 12, 14-15 and 26, Li teaches that a composition comprising: methionine enkephalin (Met-enkephalin or Opioid Growth Factor or OGF) and the neoplasia-treating agent 5-FU, is effective in inhibiting the growth of human hepatoma cell strains (i.e. human liver cancer cells Bel 7402 and NIH 3T3) in vitro (see entire 
Li does not teach the treatment of liver cancer by administering a composition comprising OGF and 5-FU to an animal or human in need thereof.  However, according to the MPEP 2164.02 II:
The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." In this regard, the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing a USPTO decision based on finding that in vitro data did not support in vivo applications).
Since the above in vitro assays disclosed by Li do correlate with the in vivo treatment of liver cancer, then, at the time of the invention it would have been prima facie obvious for the skilled in the art to treat a patient suffering from liver cancer comprising administering to the subject a composition comprising OGF and 5-FU, since in vitro model of liver cancer that correlates with in vivo treatment.

Li does not teach the administration between 20 mg/m2 to 3,000 mg/m2 of 5-FU and from 20 µg/kg to 1,000 µg/kg OGF (claim 7) or about 100 µg/kg to 400 µg/kg of OGF (Claim 15).  However, Li teaches the concentrations of OGF and 5-FU that are required to be effective in inhibiting the growth of human liver cancer cells in vitro (see Table 1), like for example: OGF was administered at a concentration ranging from 10 mg/L up to 80 mg/L, while 5FU was administered at 10 mg/L).  
The determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect.  As Li et al. teach that a range of dosages of OGF and 5-FU that are effective to inhibit the growth of human liver cancer cells in an in vitro assay that correlates with the treatment of liver cancer in vivo, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating liver cancer.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular liver cancer patient, thus resulting in the practice of claims 7, 10, 12, 14-15 and 26 with a reasonable expectation of success.

Li does not teach the specific limitations of claims 16-18 like the intermittent administration of the neoplasia treating agent (5FU) of that the administration of the chemotherapeutic agent (5FU) and the OGF is selected from the group consisting of parenterally, intravenously, intramuscularly, etc.  However, these are routine forms of treatment once a therapeutic compound or mixture is known to be effective in treating a certain disease.  Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, before the effective prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular liver cancer patient, thus resulting in the practice of claims 16-18 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
If Applicant argues that the Li reference does not support optimization of the claimed parameters, then Applicant will have to explain how these parameters are supported by the instant specification when there is absolutely no experimental data provided either in vitro or in vivo for the treatment of liver cancer comprising the administration of OGF and 5FU or any other chemotherapeutic.
If Applicant insists that the Li reference, due to the lack of specific information for the treatment of liver cancer in vivo, does not support the instant structural limitations, then the claims could be instead rejected under enablement rejection using the same or similar Applicant’s arguments, since there is absolutely nothing in the specification that supports the current dosages of OMG and 5FU as claimed for the treatment of liver cancer. 
The Li reference is perfectly enabled for the treatment of liver cancer since the in vitro data provided correlates with the effective treatment of liver cancer in vivo. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 15, 2022.